A' receiver, in bringing suit, is not to employ the solicitor or counsel of . any of the parties or persons interested in the property.Upon .an application of the receiver (petitioner) for authority bring an action in relation to personal property : The Vice-Chancellor directed it to be done; and ordered, that the receiver should be at liberty to employ such attorney and counsel as he might think proper; other than the attorney, solicitor or counsel who had been concerned in the suit wherein the petitioner was appointed and other than the attorney or counsel of the persons holding the property or interested therein.